HARLAN, C. J.—
The demurrer to the second count of the indictment raises the question whether under the law passed hy the last Legislature (Act 1906, Chapter 449), regulating “motor vehicles” the speed that may not be exceeded in Baltimore city by automobiles is twelve miles an hour or six miles an hour.
It may seem remarkable to many that the Legislature should have allowed motor vehicles to run at a greater rate of speed in Baltimore and the other towns and villages of the State where population exceeds 16,000 than it does in the smaller villages and towns, but undoubtedly this is the plain meaning of .the law. It is susceptible of no other interpretation.
It was certainly competent for the Legislature to provide that a greater rate of speed should be allowed in the larger than in the smaller towns, and it is not in any event the function of the court to question the motive for so doing. But if satisfied that the people of the smaller towns because they had less police protection or for any other reason desired that the speed limit in their localities should be less than in some more populous towns, the motive would have been a perfectly proper one, and unless the constitutional rights of automobilists were unreasonably interfered with by such regulation, the law could not be questioned on this account.
That matter is not involved in this case.
The demurrer will be sustained.